DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
 Status of Claims 
Claims 1-9 are pending in this instant application per claim amendments and remarks filed by Applicant on 11/17/2021, wherein Claims 1, 8 and 9 are three independent claims reciting apparatus, vehicle and method claims with Claims 2-7 dependent only on independent Claim 1.  Said claim amendments have amended Claims 1-5, 8 & 9.  Further, an Examiner’s Amendment was agreed to by attorney of record, Michael D’Aurelio, on 12/01/2021, to amend all three independent claims.               
Additionally, Two/2 new IDSs have been filed by the Applicant on 10-01-2021 and 11-16-2021 that have been considered and entered.                 
This Office Action is a Notice of Allowance in response to the remarks and the claim amendments filed by the Applicant on 17 NOVEMBER 2021 and Examiner’s Amendment agreed to on 01 DECEMBER 2021 for its original application of 15 NOVEMBER 2019 that is titled:           “Vehicle Control Apparatus and Method for Controlling Automated Driving Vehicle”.             
Accordingly, amended Claims 1-9 are now being Allowed herein.       

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes 


Authorization for this Examiner’s Amendment was given in an interview with Atty. Michael D’Aurelio on 01 DECEMBER 2021, to add a limitation in all three independent Claims 1, 8 & 9 --- {“control a travel of the vehicle along the determined path by way of automated driving of the vehicle”}.               

The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             
This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:                  
1.	A vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to:         
acquire information relating to a situation in a surrounding area of the vehicle,            
acquire, for each of a plurality of positions, a first value relating to a probability that an object present in the surrounding area will be present at a future point in time, and a second value obtained based on travel data of a predetermined driver based on the acquired information, wherein the second values are specified by inputting [[ obtained by inputting the acquired information into the[[ two functions that were predefined for two areas sandwiching the position through which the vehicle is traveling, [[                  
determine a path on which the vehicle is to move based on combinations of the first values and the second values[[.]], and
control a travel of the vehicle along the determined path by way of automated driving of the vehicle. 


Claim 8:                   
8.	A vehicle including a vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to:     
acquire information relating to a situation in a surrounding area of the vehicle,            
[[             
determine a path on which the vehicle is to move based on combinations of the first values and the second values, and
control a travel of the vehicle along the determined path by way of automated driving of the vehicle. 


Claim 9:                      
9.	A method to be executed by a vehicle control apparatus in order to control 

acquiring information relating to a situation in a surrounding area of the vehicle;        
acquiring, for each of a plurality of positions, a first value relating to a probability that an object present in the surrounding area will be present at a future point in time, and a second value obtained based on travel data of a predetermined driver based on the acquired information, wherein the second values are specified by inputting the acquired information into a function that was predefined based on driving data obtained when the predetermined driver drove another vehicle and based on surrounding environment information obtained in the driving of the other vehicle, and the second values are values each related to probability that the predetermined driver causes the other vehicle to move the each of the plurality of positions under an assumption that the predetermined driver experiences an environment corresponding to the acquired information, and wherein if the vehicle travels through an area for which the function is not defined, the second values are each specified by combining two values obtained by inputting the acquired information into the two functions that were predefined for two areas sandwiching the position through which the vehicle is traveling, [[                 
determining a path on which the vehicle is to move based on a combination of the first values and the second values, and
controlling a travel of the vehicle along the determined path by way of automated driving of the vehicle. 

 Allowable Subject Matter
Claims 1-9 are pending and allowed.         
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Hiramatsu reference (Pub. No. US 2019/ 0227561) teaches ---       
{“An autonomous travel work vehicle 1 including: a body part (2); a work machine (24) attached to the body part; a moving GPS antenna (34) configured to detect positional information on the body part; a memory (309) configured to store a field (H) where the body part travels; a control section (30) configured to control travel of the body part and work by the work machine in the field (H); and a remote control device 112 that generates a route (R) of the body part in the field (H). The control section is configured to cause the body part to travel from a current position (Z) to a work start point (Sw) and then start work with the work machine in a case where an instruction of start of work with the work machine is issued in a headland (HB).”}        


Further, Horita reference (Pub. No. US 2019/ 0333386) teaches ---  
{“A surrounding environment recognizing apparatus that is mounted on a vehicle and recognizes a surrounding environment of the vehicle includes: an own vehicle information acquiring unit that acquires own vehicle information about motion of the vehicle; a surrounding environment factor acquiring unit that acquires surrounding environment factor information about an environment factor around the vehicle; a time-of-presence range determining unit that determines, based on the own vehicle information, an own vehicle time-of-presence range representing a time-of-presence range of the vehicle for each position around the vehicle; and a risk-of-driving determining unit that determines a risk of driving in an area around the vehicle based on the own vehicle time-of-presence range and the surrounding environment factor information.”}             

Further, Fischer reference (Pub. No. US 2019/ 0145788) teaches ---          
{“A method is disclosed for determining and displaying an area comprising a plurality of locations that can be reached by a person or vehicle from a departure node or current position while still reaching a destination node or home location given the initial value at the departure node or current position of a parameter that constrains the distance travelable by the person or vehicle. The method may be implemented on a mobile device such as a portable navigation device and/or on a server or computer, or may be provided as a computer program product.”}             


In regards to independent Claims 1, 8 and 9, Hiramatsu, Horita and Fischer references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       

Claim 1:   
 
1.	A vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to:         
acquire, for each of a plurality of positions, a first value relating to a probability that an object present in the surrounding area will be present at a future point in time, and a second value obtained based on travel data of a predetermined driver based on the acquired information, wherein the second values are specified by inputting the acquired information into a function that was predefined based on driving data obtained when the predetermined driver drove another vehicle and based on surrounding environment information obtained in the driving of the other vehicle, and the second values are values each related to probability that the predetermined driver causes the other vehicle to move the each of the plurality of positions under an assumption that the predetermined driver experiences an environment corresponding to the acquired information, and wherein if the vehicle travels through an area for which the function is not defined, the second values are each specified by combining two values obtained by inputting the acquired information into the two functions that were predefined for two areas sandwiching the position through which the vehicle is traveling,     and          
control a travel of the vehicle along the determined path by way of automated driving of the vehicle.       


Claim 8:              

8.	A vehicle including a vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to:       
acquire, for each of a plurality of positions, a first value relating to a probability that an object present in the surrounding area will be present at a future point in time, and a second value obtained based on travel data of a predetermined driver based on the acquired information, wherein the second values are specified by inputting the acquired information into a function that was predefined based on driving data obtained when the predetermined driver drove another vehicle and based on surrounding environment information obtained in the driving of the other vehicle, and the second values are values each related to probability that the predetermined driver causes the other vehicle to move the each of the plurality of positions under an assumption that the predetermined driver experiences an environment corresponding to the acquired information, and wherein if the vehicle travels through an area for which the function is not defined, the second values are each specified by combining two values obtained by inputting the acquired information into the two functions that were predefined for two areas sandwiching the position through which the vehicle is traveling,    and      
control a travel of the vehicle along the determined path by way of automated driving of the vehicle.              


Claim 9:         

9.	A method to be executed by a vehicle control apparatus in order to control 
automated driving of a vehicle, the method comprising:          
acquiring, for each of a plurality of positions, a first value relating to a probability that an object present in the surrounding area will be present at a future point in time, and a second value obtained based on travel data of a predetermined driver based on the acquired information, wherein the second values are specified by inputting the acquired information into a function that was predefined based on driving data obtained when the predetermined driver drove another vehicle and based on surrounding environment information obtained in the driving of the other vehicle, and the second values are values each related to probability that the predetermined driver causes the other vehicle to move the each of the plurality of positions under an assumption that the predetermined driver experiences an environment corresponding to the acquired information, and wherein if the vehicle travels through an area for which the function is not defined, the second values are each specified by combining two values obtained by inputting the acquired information into the two functions that were predefined for two areas sandwiching the position through which the vehicle is traveling,    and       
controlling a travel of the vehicle along the determined path by way of automated driving of the vehicle.              


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                


 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.         
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691             

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691